Abatement Order filed September 8, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00376-CV
                                   ____________

IRAJ S. JABBARY, ABC DENTISTRY PASADENA PA, ABC DENTISTRY
        OLD SPANISH TRAIL PLLC, ABC DENTISTRY WEST OREM
                      PLLC, ET AL, Appellants

                                        V.

         SAEED ROHI DDS, EX REL STATE OF TEXAS, Appellee


                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-41707

                            ABATEMENT ORDER

      Notice was filed on August 30, 2016, that appellants are in bankruptcy. Tex.
R. App. P. 8.1. According to the notice, on August 26, 2016, appellants petitioned
for voluntary bankruptcy protection in the United States Bankruptcy Court for the
Southern District of Texas under case number 16-34221. A bankruptcy suspends the
appeal from the date when the bankruptcy petition is filed until the appellate court
reinstates the appeal in accordance with federal law. Tex. R. App. P. 8.2.
Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM